Exhibit 10.28
 
[asprevalogo.jpg]
 
24th October, 2006
 


Richard Jones


Dear Richard,




I am pleased to present to you the following proposal for SVP Clinical &
Regulatory Affairs position description attached as schedule A) with Aspreva
Pharmaceuticals Corporation, (“the Company”).   Please review the changes and if
acceptable, execute and return the letter to my attention.
 
Position:
SVP Clinical & Regulatory Affairs
 
These duties and functions will be conducted in accordance with and adhering to
all corporate policies and procedures.  The Company may change your position,
duties, and work location from time to time in its discretion, acting
reasonably.
 
Department:
Clinical and Regulatory (you will retain responsibility for Experimental
Medicine)
 
Location:
Victoria, BC Canada
 
Supervisor:
Chief Executive Officer or subsequent designate
 
Start Date:
July 11th, 2006
 
Salary:
$310,000 CND per annum
 
Bonus:
Opportunity increased to 35%
 
Benefits:
No change
 
Vacation:
No change



If you have any questions or concerns please feel free to contact me.


Sincerely,
 
ASPREVA PHARMACEUTICALS CORPORATION
 
 

 
/s/ Richard Glickman
   
R Glickman
         
Enclosure
         
/s/ Richard Jones
 
24 Oct 2006
R Jones
 
Date
CEO
   


 
 

--------------------------------------------------------------------------------




[asprevalogo.jpg]









Senior Vice President, Clinical & Regulatory Affairs



Aspreva Position:
HR #286
   
Name:
Richard Jones
   
Reports to:
Richard Glickman
   
Department:
Clinical/Regulatory
   
Location:
Victoria
   

 
 
Purpose of Position


The SVP of Clinical and Regulatory Affairs will be responsible for all company
clinical and regulatory activities globally; specifically for the design and
execution of global clinical development programs to achieve successful
expedited drug development and approval.


Responsibilities include:
•
effective leadership and direction for global clinical drug development programs
that support regulatory approval and subsequent commercialization, including
strategy, design, operating plans and execution, working closely with VP
Regulatory Affairs, the Medical Advisory Board and the Clinical Development
Committee

•
establishing and maintaining relationships with prominent clinical
investigators, clinical research consortiums and patient advocacy groups for
indications relevant to Aspreva’s clinical development programs

•
Oversee global regulatory strategies in conjunction with VP, Regulatory Affairs
to ensure alignment

•
maintaining excellent relationships with pharmaceutical partners in clinical
development programs, to meet near term expectations and with a view to future
business development opportunities

•
participating in the development of additional business opportunities with other
senior management with respect to clinical development strategic and operational
input and capabilities

•
developing and implementing operationally effective clinical development plans
with cost-containment considerations; effective budget planning and
accountability

•
formulating, implementing and managing resource strategies with internal and
external groups for clinical drug development projects; optimal internal and
external resource utilization to design and execute clinical programs

•
developing, prioritizing and meeting measurable short and long term objectives
for clinical research programs; delivering programs to predetermined budgets and
timelines

•
ensuring trials are designed and conducted according to cGCP and all applicable
regulations

•
maintaining awareness of advancements or changes in business, technology,
regulatory, and processes influencing the conduct of clinical trials



Requirements:
•
MD with 10+ years in clinical phases of global drug development with several
companies in senior management roles

•
broad knowledge of the drug development process, clinical development planning,
clinical research methodologies and execution, regulatory requirements; some
knowledge of biostatistics and epidemiology

•
knowledge of general pharmaceutical science in its application to clinical
development programs

•
proven track record in delivering global clinical research programs to budget
and timeline specifications

•
successful experience in coordinating internal and external resources for
clinical development, and in working with pharmaceutical partners

•
direct hands-on experience in managing high-quality successful clinical trials
and clinical trial project teams

•
credibility, influence and respect within the pharmaceutical industry

•
experience with orphan drugs and rare diseases preferred










--------------------------------------------------------------------------------


 
[asprevalogo.jpg]





•
demonstrated qualities of executive leadership: ability to interact productively
and effectively influence other senior management and external colleagues;
ability to set and communicate goals, and to drive efforts, overcome obstacles
and achieve results within budget and timeline specifications; exceptional
leadership, organizational, interpersonal and communication abilities;
team-building and team-oriented approach; willing to contribute at all levels;
highly developed negotiation skills; high ethical standards and integrity;
independent thinking; excellent judgment in making information and
logic-based  decisions



 
Position Description Sign-off
 
I have read and I understand the contents of this job description.
        Richard Jones: /s/ Richard Jones
Date:
  Oct. 24, 2006                
This description is an accurate statement of the position’s assigned duties,
responsibilities and reporting relationships as at    
       
Manager:
              Signature: /s/Richard Glickman
Title:
         
Human Resources:
              Signature: /s/ Martin Thornton
 Date:
  23 Oct, 2006                


 
 

--------------------------------------------------------------------------------


 
 
November 1, 2005


Richard Jones






Dear Richard:


It is with great pleasure that I present you with this employment agreement for
the position of Senior Vice President, Search, Discovery and Evaluation.  The
fundamental terms are outlined below.  A more detailed employment agreement is
attached.  If these details and terms are acceptable and you wish to proceed,
please sign and return the attached employment agreement which includes the
Confidentiality Disclosure Agreement and Position Description, to my
attention.  This offer of employment is subject to a successful reference check
and a work permit.  Offer will expire on November 7, 2005.
 
Position:
Senior Vice President, Search, Discovery and Evaluation
   
Department:
Business Development
   
Supervisor:
President or designate
   
Start Date:
March 1, 2006
   
Salary Base:
$290,000 CND per annum
   
Bonus:
Up to 30% of annual salary based on achieving certain objectives determined by
management in its sole discretion, weighted 60% personal and 40% corporate.
   
Sign-on Bonus:
$15,000 sign on bonus. To be paid on first pay date, one month post arrival at
Aspreva in Canada.
   
Stock Options:
100,000 stock options to be priced on date of issue - The options will begin to
vest after an initial period of 12 months has past. The issue date will be set
at the next quarterly board meeting following start date.The vesting will occur
over three years in equal monthly installments (1/36th), at the end of each
month. Therefore the total option grant will complete vesting by the 4th
anniversary of the grant. All option matters are subject to the Stock Option
Plan and Stock Option Agreement that you will be required to sign.
   
Benefits:
You will be entitled to participate in the standard Aspreva medical/dental
programs subject to meeting any requirements of the provider.
   
Tax Support:
We are pleased to offer you up to $3,000 CDN in the first year and $2,000 in the
second and $1,000 in the third year to support the advice for and preparation of
American and Canadian personal income tax returns.  Expenses are reimbursed
through receipts.
   


 

--------------------------------------------------------------------------------


 
Relocation costs:
There is a $35,000 (CDN) capped relocation allowance.  Please provide the
company with three competitive bids. Expenses are reimbursed through receipts.
   
Vacation:
20 days with additional days as outlined within Canadian Policies and Procedures

 
All employees will be required to sign confidentiality and IP assignment
agreements and employment will comply with the BC Employees Standards Act.
 
In order to comply with CCRA, HRDC and BC Employment Standards, Aspreva
Pharmaceuticals will be collecting, using and disclosing certain personal
information required by these various government agencies as well as our
benefits providers.
If you have any questions or concerns please feel free to contact
me:  250-744-2488.


Sincerely,


ASPREVA PHARMACEUTICALS CORPORATION


[hall.jpg]

Noel Hall
President


 


 


 
/s/ Richard Jones
Richard
Jones                                                                                     Date




- 2 -

--------------------------------------------------------------------------------


 
EXECUTIVE EMPLOYMENT AGREEMENT
 
ASPREVA PHARMACEUTICALS CORPORATION
 


 


 
PRIVATE AND CONFIDENTIAL


November 1, 2005






Dear Richard:
 
Re:
Terms of Employment with ASPREVA PHARMACEUTICALS CORPORATION (the “Corporation”)

 
This Agreement confirms the terms and conditions of your employment by the
Corporation and will constitute your employment agreement.  Those terms and
conditions are set out below:
 
Position and Duties.  You will be employed by and will serve the Corporation as
its Senior Vice President, Search, Discovery and Evaluation and a member of the
corporation’s executive management team, having the duties and functions
customarily performed by, and have all responsibilities customary to, a Senior
Vice President, Search, Discovery and Evaluation of a corporation engaged in a
business similar to that of the Corporation, including those duties and
functions particularly described in Schedule A attached to this Agreement.  You
will report directly to the President of the Corporation.  Your duties and
functions pertain to the Corporation and any of its subsidiaries from time to
time and may be varied or added to from time to time by the President, at his
discretion, exercised reasonably.
 
1.
Term.  The terms and conditions of this Agreement shall have effect as of and
from 1st March, 2006 (the “Effective Date”) and your employment as Senior Vice
President, Search, Discovery and Evaluation of the Corporation shall continue
for a period of 4 years, renewable thereafter by mutual written agreement of the
parties for successive one year terms, or until earlier terminated as provided
in this Agreement.

 
2.
Base Salary.  The Corporation shall pay you a base salary at the rate of
$290,000 CDN per year (the “Base Salary”), payable semi-monthly, subject to the
withholding of all applicable statutory deductions from such Base Salary and
including any taxable benefits received under this Agreement or in respect of
your employment.

 
3.
Signing Bonus.  One month after joining the Corporation, upon both parties
executing this Agreement, the Corporation shall pay to you a one-time signing
bonus (the “Signing Bonus”) of $15,000 CDN, subject to the withholding of all
applicable statutory deductions in respect of such Signing Bonus.  You shall be
required to promptly repay the Signing Bonus to the Corporation if you terminate
your employment pursuant to Section 15 (Termination by Executive) within 2 years
following the Effective Date.  In addition, the Corporation shall have the right
to set off the Signing Bonus against any amounts owed by the Corporation to you
on the effective date of termination of your employment.

 
4.
Annual Review.  The compensation committee (the “Compensation Committee”)
established by the Board of Directors (the “Board”) of the Corporation for the
purposes of this Agreement shall review your Base Salary annually.  This review
shall not result in a decrease of your Base Salary nor shall it necessarily
result in an increase in your Base Salary and any increase shall be in the
discretion of the Board.

 
 
- 3 -

--------------------------------------------------------------------------------


 
5.
Performance Bonus.  The Corporation shall review the performance of your duties
and functions under this Agreement annually and shall pay you a bonus of up to
30% of your Base Salary if the Board, in its sole discretion, determines that
certain short-term and long-term business performance objectives of the
Corporation and objectives related to your personal performance (together, the
“Objectives”), respectively weighted 40% and 60%, have been achieved.  The
Objectives will be established from time to time by the Board or the
Compensation Committee after consultation with you. Payment of the performance
bonus set out in this Section 5 shall be made to you within a reasonable time
following the end of each fiscal year and shall be subject to the withholding of
all applicable statutory deductions by the Corporation.

 
6.
Benefits.  The Corporation will arrange for you to be provided with health,
medical, dental, accident and life insurance and such other benefits as are
reasonable and appropriate for an executive level benefits plan, as determined
by the Board from time to time, based on the recommendations of the Compensation
Committee after consultation with you.  These benefits will be consistent with
other Senior Vice Presidents and will be comparable to those set out below in
Exhibit B. You may be required to provide information and undergo reasonable
assessments of the applicable insurer in order to determine your eligibility for
benefits coverage.  You acknowledge and agree that coverage under any benefit
plan in effect from time to time is subject to availability and other
requirements of the applicable insurer and the Corporation makes no promise
about your eligibility for or entitlement to benefits and will have no liability
or responsibility in the event you are denied coverage.  You further acknowledge
and agree that the components of the benefits package may be amended, modified
or terminated from time to time by the Corporation in its sole discretion, and
this may include terminating or changing carriers.

 
7.
Vacation.  During your employment with the Corporation under this Agreement, you
will be entitled to an annual paid vacation as determined by the Corporation
from time to time, not less than 20 days per annum, plus up to three days
company designated days and within policy guidelines up to 3 days paid parental
leave.  The Corporation reserves the right, acting reasonably, to request that
vacations be scheduled so as not to conflict with critical business operations.

 
8.
Relocation and Reimbursement.  You acknowledge and agree that the Corporation’s
head office is located in the metropolitan area of Victoria, British Columbia
and that the principal place of your employment is at such head office.  You
shall relocate your principal residence from Bassersdorf, Zurich, to a new
location in the metropolitan area of Victoria, British Columbia upon commencing
employment with the Corporation under this Agreement.  In consideration of your
agreement to relocate your principal residence, the Corporation shall reimburse
you for the cost of one house-hunting trip to Victoria for you and your spouse
and shall provide to you the following amounts (the “Relocation  Allowance”)
associated with your move:

 
 
(a)
reasonable moving expenses to a maximum of $35,000 CDN incurred by you to
relocate you and your spouse and family, plus personal possessions from
Bassersdorf, Zurich to your new residence in the metropolitan area of Victoria,
British Columbia, subject to receipt by the Corporation of the applicable
invoice or invoices for such expenses; to be used over a period of no more than
2 years;

 
 
(b)
professional fees for the first three years related to tax advice provided by
accountants of your choice to a maximum of $3,000 CDN in year 1, $2,000 CDN in
year 2 and $1,000 CDN in year 3 and;

 


- 4 -

--------------------------------------------------------------------------------


 


 
Should you resign your employment with the Corporation pursuant to Section 17 or
be terminated for Cause pursuant to Section 19 in the first three (3) years of
your employment with the Corporation, you agree to repay the Relocation
Allowance to the Corporation in accordance with the following schedule:
 
Years of Employment
 
Repayment of Relocation  Allowance
 
0-1 year
 
 
 
Full repayment of Relocation Allowance
1-2 years
 
 
Repayment of 2/3 of Relocation Allowance
2-3 years
 
 
Repayment of 1/3 of Relocation Allowance
after 3 years
 
 
Nil




9.
Reimbursement for Expenses.  During your employment under this Agreement, the
Corporation shall reimburse you for reasonable travelling and other expenses
actually and properly incurred by you in connection with the performance of your
duties and functions, such reimbursement to be made in accordance with, and
subject to, the policies of the Corporation from time to time.  For all such
expenses you will be required to keep proper accounts and to furnish statements,
vouchers, invoices and/or other supporting documents to the Corporation.

 
10.
Stock Options.  You will receive 100,000 stock options at an exercise price and
on such other terms set forth in the Aspreva 2002 Incentive Stock Option Plan,
subject to approval of the Board and applicable securities regulatory
authorities and to execution and delivery by you of a stock option agreement in
a form acceptable to the Corporation.  The stock options shall, vest and be
exercisable in the following way:

 
 
(a)
No options will vest for the first year (12 months) following the grant;

 
 
(b)
options will begin to vest at the rate of 1/36th of the grant, each month at the
end of each month (for a period of 36 months).

 
 
(c)
All options from this grant will be vested at the end of the 36 months,
following the initial 12 month waiting period.

 
The options granted in this Section 10 will cease to vest:
 
 
(d)
on the date you provide the Corporation with written notice of your decision to
resign your employment pursuant to Section 15 (Termination by Executive);

 
 
(e)
on the date the Corporation provides you with written notice of its decision to
terminate your employment pursuant to Section 16 (Termination without Cause);

 
 
(f)
on the date the Corporation terminates your employment pursuant to Section 17
(Termination for Cause); or

 
 
(g)
otherwise on the date this Agreement is terminated or deemed terminated.

 
For greater certainty, neither the period of notice nor any payment in lieu
thereof will be considered as extending the period of your employment with
respect to the vesting or exercise of the options granted in this Section 10.
 
 
- 5 -

--------------------------------------------------------------------------------


 
 In accordance with Section 6.5 of the Aspreva 2002 Incentive Stock Option Plan,
should your employment with the Corporation end pursuant to Section 16 or 17 of
this agreement, you will have three (3) months from the date your employment
ended to exercise your vested stock options, failing which these options shall
expire.  Should your employment with the Corporation end pursuant to Section 18
of this agreement, your options shall expire on the date your employment was
terminated.
 
11.
Compliance with Insider Trading Guidelines and Restrictions.  As a result of
your position as Senior Vice President, Search, Discovery and Evaluation, you
are subject to insider trading regulations and restrictions and are required to
file insider reports disclosing the grant of any options as well as the purchase
and sale of any shares in the capital of the Corporation.  The Corporation may
from time to time publish trading guidelines and restrictions for its employees,
officers and directors as are considered by the Board, in its discretion,
prudent and necessary for a publicly listed company.  It is a term of your
employment as a senior officer of the Corporation that you comply with such
guidelines and restrictions.

 
12.
Directors’ & Officers’ Liability Insurance.  The Corporation shall use
commercially reasonable efforts to provide you with directors’ and officers’
liability insurance under the policies for such insurance arranged by the
Corporation from time to time upon such terms and in such amounts as the Board
may reasonably determine in its discretion.

 
13.
No Other Compensation or Benefits.  You expressly acknowledge and agree that
unless otherwise expressly agreed in writing by the Corporation subsequent to
execution of this Agreement by the parties hereto, you shall not be entitled by
reason of your employment by the Corporation or by reason of any termination of
such employment, to any remuneration, compensation or benefits other than as
expressly set forth in this Agreement.

 
14.
Service to Employer.  During your employment under this Agreement you will:

 
 
(a)
well and faithfully serve the Corporation, at all times act in, and promote, the
best interests of the Corporation, and devote substantially the whole of your
working time, attention and energies to the business and affairs of the
Corporation;

 
 
(b)
comply with all reasonable rules, regulations, policies and procedures of the
Corporation; and

 
 
(c)
not, without the prior approval of the Board, to carry on or engage in any other
business or occupation or become a director, officer, employee or agent of or
hold any position or office with any other corporation, firm or person, except
as a volunteer for a non-profit organization, for personal investments or a
personal holding company, which may include members of your family as
shareholders.

 
15.
Termination By Executive

 
 
(a)
Subject to Section 19 (Termination Following Change in Control), you may resign
as Senior Vice President, Search, Discovery and Evaluation at any time, but only
by giving the Corporation at least 3 months’ prior written notice of the
effective date of your resignation.  On the giving of any such notice, the
Corporation shall have the right to elect, in lieu of the notice period, to pay
you a lump sum equal to 3 months’ Base Salary, as referred to in Section 2 (Base
Salary) and as adjusted from time to time in accordance with Section 4 (Annual
Review), plus other sums owed for arrears of salary, vacation pay and, if
granted pursuant to Section 5 (Performance Bonus), bonus.

 
- 6 -

--------------------------------------------------------------------------------


 
 
(b)
If the Corporation elects to pay you such lump sum in lieu of the 3 months’
notice period, the Corporation shall, subject to the terms and conditions of any
benefit plans in effect from time to time, maintain the benefits and payments
set out in Section 6 (Benefits) of this Agreement for 3 months after the date of
your notice, but in all other respects, your resignation and the termination of
your employment will be effective immediately upon your receipt of the lump sum.

 
16.
Termination by the Corporation Without Cause.

 
 
(a)
The Corporation may terminate your employment as Senior Vice President, Search,
Discovery and Evaluation at any time without Cause (as defined below) by giving
you written notice of such termination and in all respects, except as set out
below, the termination of your employment will be effective immediately upon
your receipt of such notice.  If you are a director of the Corporation you will
be deemed to have resigned as a director, effective upon your receipt of the
notice of termination without any further action on your part.

 
 
(b)
If your employment is terminated by the Corporation pursuant to this Section 16,
the Corporation shall pay to you as a lump sum the number of months of Base
Salary, as referred to in Section 2 (Base Salary) and as adjusted from time to
time in accordance with Section 4 (Annual Review) set out in the table below
depending upon the year of employment in which you are terminated, plus such
other sums owed for arrears of salary, vacation pay and, if granted pursuant to
Section 5 (Performance Bonus), bonus:


 
Years of Employment
 
Lump Sum Payment of Base Salary (as adjusted)
 
1 - 2
 
 
 
6 months
after 2
 
12 months


 
 
(c)
To the extent permitted by law and subject to the terms and conditions of any
benefit plans in effect from time to time, the Corporation shall maintain the
benefits and payments set out in Section 6 (Benefits) of this Agreement (the
“Maintenance Payments”) during a period of 6 months following termination.

 
 
(d)
The payments of Base Salary and benefits set out in this Section 16 shall be in
lieu of any applicable notice period.

 
 
(e)
To the extent permitted by law, these terms will remain in effect, until or
unless any more favourable terms have or will be offered to you or other senior
officers of the company, at which point  those more favourable terms will be
deemed to form part of this agreement.

 
17.
Termination by the Corporation for Cause.  Notwithstanding Section 15
(Termination by Executive), Section 16 (Termination by the Corporation Without
Cause), or Section 19 (Termination Following Change of Control), the Corporation
may terminate your employment as Senior Vice President, Search, Discovery and
Evaluation for Cause upon written notice of such termination at any time without
any notice or severance. In this Agreement, “Cause” shall include, but not be
limited to, the following:

 
 
(a)
the commission of theft, embezzlement, fraud, obtaining funds or property under
false pretences or similar acts of misconduct with respect to the property of
the Corporation or its employees or the Corporation’s customers or suppliers;

 


 
- 7 -

--------------------------------------------------------------------------------




 
 
(b)
your entering of a guilty plea or conviction for any crime involving fraud,
misrepresentation or breach of trust, or for any serious criminal offence that
impacts adversely on the Corporation; or

 
 
(c)
any other matter constituting just cause at common law.

 
any of which shall entitle the Corporation to terminate your employment under
this Section 17.  If you are a director of the Corporation you will be deemed to
have resigned as a director, effective upon your receipt of the notice of
termination without any further action on your part.
 
18.
Termination Following Change in Control.  Concurrently with execution and
delivery of this Agreement, you and the Corporation shall enter into a “Change
of Control Agreement” in the form attached hereto as Schedule B setting out the
compensation provisions to be applicable in the event of the termination of your
employment as Senior Vice President, Search, Discovery and Evaluation of the
Corporation in certain circumstances following a “Change in Control” of the
Corporation (as defined in the Change of Control Agreement), and will remain the
same as the treatment of all other senior officers.

 
19.
No Additional Compensation upon Termination.  It is agreed that neither you nor
the Corporation shall, as a result of the termination of your employment, be
entitled to any notice, fee, salary, bonus, severance or other payments,
benefits or damages arising by virtue of, or in any way relating to, your
employment or any other relationship with the Corporation (including termination
of such employment or relationship) in excess of what is specified or provided
for in Section 15 (Termination by Executive), Section 16 (Termination by the
Corporation Without Cause), Section 17 (Termination by the Corporation for
Cause), or Section 19 (Termination Following Chance in Control), whichever is
applicable.  Payment of any amount whatsoever pursuant to Section 15
(Termination by Executive), Section 16 (Termination by the Corporation Without
Cause), Section 17 (Termination by the Corporation for Cause), or Section 19
(Termination Following Change in Control) shall be subject to the withholding of
all applicable statutory deductions by the Corporation.

 
20.
Confidentiality and Assignment of Inventions.  Concurrently with execution and
delivery of this Agreement and in consideration of your employment by the
Corporation, you and the Corporation will enter into a “Confidentiality
Agreement and Assignment of Inventions” in the form attached hereto as Schedule
C.

 
21.
Disclosure of Conflicts of Interest.  During your employment with the
Corporation, you will promptly, fully and frankly disclose to the Corporation in
writing:

 
 
(a)
the nature and extent of any interest you or your Associates (as hereinafter
defined) have or may have, directly or indirectly, in any contract or
transaction or proposed contract or transaction of or with the Corporation or
any subsidiary or affiliate of the Corporation;

 
 
(b)
every office you may hold or acquire, and every property you or your Associates
may possess or acquire, whereby directly or indirectly a duty or interest might
be created in conflict with the interests of the Corporation or your duties and
obligations under this Agreement; and

 
 
(c)
the nature and extent of any conflict referred to in subsection (b) above.

 
In this Agreement the expression “Associate” shall include all those persons and
entities that are included within the definition or meaning of “associate” as
set forth in Section 1(1) of the Company Act (British Columbia), as amended, or
any successor legislation of similar force and effect, and shall also include
your spouse, children, parents, brothers and sisters.
 


 
- 8 -

--------------------------------------------------------------------------------




 
22.
Avoidance of Conflicts of Interest.  You acknowledge that it is the policy of
the Corporation that all interests and conflicts of the sort described in
Section 21 (Disclosure of Conflicts of Interest) be avoided, and you agree to
comply with all policies and directives of the Board from time to time
regulating, restricting or prohibiting circumstances giving rise to interests or
conflicts of the sort described in Section 21 (Disclosure of Conflicts of
Interest).  During your employment with the Corporation, without Board approval,
in its sole discretion, you shall not enter into any agreement, arrangement or
understanding with any other person or entity that would in any way conflict or
interfere with this Agreement or your duties or obligations under this Agreement
or that would otherwise prevent you from performing your obligations hereunder,
and you represent and warrant that you or your Associates have not entered into
any such agreement, arrangement or understanding, provided however you will be
permitted to accept teaching or academic activities appointments as long as such
activities related to such appointments do not conflict or hinder the
performance of your duties.

 
23.
Provisions Reasonable.  It is acknowledged and agreed that:

 
 
(a)
both before and since the Effective Date the Corporation has operated and
competed and will operate and compete in a global market, with respect to the
business of the Corporation set out in Schedule D attached hereto (the
“Business”);

 
 
(b)
competitors of the Corporation and the Business are located in countries around
the world;

 
 
(c)
in order to protect the Corporation adequately, any enjoinder of competition
would have to apply world wide;

 
 
(d)
during the course of your employment by the Corporation, both before and after
the Effective Date, on behalf of the Corporation, you have acquired and will
acquire knowledge of, and you have come into contact with, initiated and
established relationships with and will come into contact with, initiate and
establish relationships with, both existing and new clients, customers,
suppliers, principals, contacts and prospects of the Corporation, and that in
some circumstances you have been or may well become the senior or sole
representative of the Corporation dealing with such persons; and

 
 
(e)
in light of the foregoing, the provisions of Section 24 (Restrictive
Covenant)  below are reasonable and necessary for the proper protection of the
business, property and goodwill of the Corporation and the Business.

 
24.
Restrictive Covenant.  Subject to the exceptions set out in Schedule E attached
hereto, you agree that you will not, either alone or in partnership or in
conjunction with any person, firm, company, corporation, syndicate, association
or any other entity or group, whether as principal, agent, employee, director,
officer, shareholder, consultant or in any capacity or manner whatsoever,
whether directly or indirectly, for the Term of Employment and continuing for a
period of 6 months from the lawful termination of your employment, regardless of
the reason for such termination:

 
 
(a)
carry on or be engaged in, concerned with or interested in, or advise, invest in
or give financial assistance to, any business, enterprise or undertaking that:

 
 
(i)
is involved in the Business or in the sale, distribution, development or supply
of any product or service that is competitive with the Business or any product
or service of the Business; or

 
 
(ii)
competes with the Corporation with respect to any aspect of the Business;

 


 
- 9 -

--------------------------------------------------------------------------------




 
provided, however, that the foregoing will not prohibit you from acquiring,
solely as an investment and through market purchases, securities of any such
enterprise or undertaking which are publicly traded, so long as you are not part
of any control group of such entity and such securities, which if converted, do
not constitute more than 5% of the outstanding voting power of that entity;
 
 
(b)
solicit, agree to be employed by, or agree to provide services to any person,
firm, corporation or other entity that was a client, customer, supplier,
principal, shareholder, investor, collaborator, strategic partner, licensee,
contact or prospect of the Corporation during the time of your employment with
the Corporation, whether before or after the Effective Date, for any business
purpose that is competitive with the Business or any product or service of the
Business; or

 
 
(c)
divert, entice or take away from the Corporation or attempt to do so or solicit
for the purpose of doing so, any business of the Corporation, or any person,
firm, corporation or other entity that was an employee, client, customer,
supplier, principal, shareholder, investor, collaborator, strategic partner,
licensee, contact or prospect of the Corporation during the time of your
employment with the Corporation, whether before or after the Effective Date.

 
25.
Remedies.  You acknowledge and agree that any breach or threatened breach of any
of the provisions of Section 11 (Compliance with Insider Trading Guidelines and
Restrictions), Section 14 (Service to Employer), Section 20 (Confidentiality and
Assignment of Inventions), Section 21 (Disclosure of Conflicts of Interest),
Section 22 (Avoidance of Conflicts of Interest) or Section 24 (Restrictive
Covenant) could cause irreparable damage to the Corporation or its partners,
subsidiaries or affiliates, that such harm could not be adequately compensated
by the Corporation’s recovery of monetary damages, and that in the event of a
breach or threatened breach thereof, the Corporation shall have the right to
seek an injunction, specific performance or other equitable relief as well as
any equitable accounting of all your profits or benefits arising out of any such
breach. It is further acknowledged and agreed that the remedies of the
Corporation specified in this Section 25 are in addition to and not in
substitution for any rights or remedies of the Corporation at law or in equity
and that all such rights and remedies are cumulative and not alternative and
that the Corporation may have recourse to any one or more of its available
rights or remedies as it shall see fit.

 
26.
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the Corporation and its successors and assigns. Your rights and obligations
contained in this Agreement are personal and such rights, benefits and
obligations shall not be voluntarily or involuntarily assigned, alienated or
transferred, whether by operation of law or otherwise, without the prior written
consent of the Corporation. This Agreement shall otherwise be binding upon and
inure to the benefit of your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees and
permitted assigns.

 
27.
Agreement Confidential.   Both parties shall keep the terms and conditions of
this Agreement confidential except as may be required to enforce any provision
of this Agreement or as may otherwise be required by any law, regulation or
other regulatory requirement.

 
28.
Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the Province of British Columbia and applicable laws
of Canada and the parties hereto attorn to the exclusive jurisdiction of the
provincial and federal courts of such province.

 
29.
Exercise of Functions.  The rights of the Corporation as provided in this
Agreement may be exercised on behalf of the Corporation only by the Board.

 


- 10 -

--------------------------------------------------------------------------------


 
30.
Entire Agreement.  The terms and conditions of this Agreement are in addition to
and not in substitution for the obligations, duties and responsibilities imposed
by law on employers and employees of corporations generally, and you and the
Corporation agree to comply with such obligations, duties and responsibilities.
Except as otherwise provided in this Agreement, this Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof,
and may only be varied by further written agreement signed by you and the
Corporation. This Agreement supersedes any previous communications,
understandings and agreements between you and the Corporation regarding your
employment. It is acknowledged and agreed that this Agreement is mutually
beneficial and is entered into for fresh and valuable consideration with the
intent that it shall constitute a legally binding agreement.

 
31.
Further Assurances.  The parties will execute and deliver to each other such
further instruments and assurances and do such further acts as may be required
to give effect to this Agreement.

 
32.
Surviving Obligations.  Your obligations and covenants under Section 20
(Confidentiality and Assignment of Inventions), Section 24 (Restrictive
Covenant) and Section 25 (Remedies) shall survive the termination of this
Agreement.

 
33.
Independent Legal Advice.  You hereby acknowledge that you have obtained or have
had an opportunity to obtain independent legal advice in connection with this
Agreement, and further acknowledge that you have read, understand, and agree to
be bound by all of the terms and conditions contained herein.

 
34.
Notice.  All notices and other communications that are required or permitted by
this Agreement must be in writing and shall be hand delivered or sent by express
delivery service or certified or registered mail, postage prepaid, or by
facsimile transmission (with written confirmation copy by registered mail) to
the parties at the addresses indicated below.

 
If to Aspreva:
 
Aspreva Pharmaceuticals Corporation
Farris, Vaughan, Wills & Murphy
26th Floor, 700 West Georgia Street
Vancouver, BC. V7Y 1B3
 
Attn:           R. Hector MacKay-Dunn

 
If to Name: Richard Jones
 


 
Any such notice shall be deemed to have been received on the earlier of the date
actually received or the date five (5) days after the same was posted or
sent.  Either party may change its address or its facsimile number by giving the
other party written notice, delivered in accordance with this Section.
 
35.
Severability.  If any provision of this Agreement or any part thereof shall for
any reason be held to be invalid or unenforceable in any respect, then such
invalid or unenforceable provision or part shall be severable and severed from
this Agreement and the other provisions of this Agreement shall remain in effect
and be construed as if such invalid or unenforceable provision or part had never
been contained herein.

 
36.
Waiver.  Any waiver of any breach or default under this Agreement shall only be
effective if in writing signed by the party against whom the waiver is sought to
be enforced, and no waiver shall be implied by any other act or conduct or by
any indulgence, delay or omission.  Any waiver shall only apply to the specific
matter waived and only in the specific instance in which it is waived.

 


- 11 -

--------------------------------------------------------------------------------


 


 
37.
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, and such
counterparts will together constitute but one Agreement.

 
If you accept and agree to the foregoing, please confirm your acceptance and
agreement by signing the enclosed duplicate copy of this letter where indicated
below and by returning it to us. You are urged to consider fully all the above
terms and conditions and to obtain independent legal advice or any other advice
you feel is necessary before you execute this agreement.
 
Yours truly,
 
ASPREVA PHARMACEUTICALS CORPORATION
 
[hall.jpg]
By: _________________________________________________ 
      Authorized Signatory
 
Accepted and agreed to by Richard Jones as of the 1st day of November 2005.
 
 

/s/ Richard Jones  
Richard Jones
 

 
 
- 12 -

--------------------------------------------------------------------------------


SCHEDULE A
DESCRIPTION OF THE DUTIES AND FUNCTIONS
OF THE OF SENIOR VICE PRESIDENT, SEARCH, DISCOVERY AND EVALUATION
 
Aspreva Position:
 
#246
     
Name:
 
Richard Jones
     
Reports to:
 
President
     
Department:
 
Business Development
     
Location:
 
Victoria BC

 
Purpose of Position
This role will lead the search, discovery, and evaluation of potential target
compounds suitable for Aspreva’s indication partnering approach.  They will lead
their globally based group and be responsible for driving compounds through to
EMT approval for commercial negotiation (“business pitch”); and as necessary the
setting up proof of concept studies/programs that will provide necessary data to
de-risk potential compounds and facilitate decisions on a project.  This person
will be a vital contributor to the company’s strategy and will be part of the
team which determines the future direction and success of the company.


Roles and Responsibilities:
 
•
To lead and guide the pre-selection, initial evaluation (including proof of
concept and Phase 2 trials) and early discussion of potential licensing
opportunities.



 
•
To undertake early due diligence work in regard to the target compound.



 
•
To champion prospective target compounds and gain appropriate internal approvals
to allow colleagues in Business Development to start engaging a prospective
partner.



 
•
To maintain a close interest in potential alliances/deals, after passing the
leads to the BD group which is responsible for full commercial evaluation,
negotiation and alliance management.



 
•
To establish an extensive global network with an array of discoverers/developers
including pharma companies, venture capitalists, biotechs, investment banks,
universities, and other research centers in order to stay abreast of
developments in the academia and the drug industry and to position Aspreva as
the partner of choice in appropriate potential deals.



 
•
To maintain links with appropriate Key Opinion Leaders and research centers in
order to access latest medical thinking as well as have access to the best
places for clinical studies.



 
•
To develop and maintain knowledge of the latest scientific and medical thinking
in order to pro-actively identify potential deal targets.



 
•
To build a team of individuals to support the Vice President of Search,
Discovery & Evaluation in his or her endeavours; to mentor and develop the team,
and to encourage innovation and commitment.

 
 

--------------------------------------------------------------------------------



 
 
•
To work closely with the senior management team to keep them appraised on
potential leads being identified.



 
•
To manage the departmental budget and meet required goals.



Requirements:
•
Strong scientific and medical background with a thorough grounding in drug
development.  An MD is essential, preferably an internist.

 
•
The necessary strategic skills to identify potential label expansions and the
persuasive and logical manner necessary to champion a potential partnership or
product.

 
•
An intelligent, creative and articulate individual who can relate to people at
all levels of an organization and possesses excellent communication skills

 
•
Energetic and enthusiastic, with the drive and determination to improve quality
at every level and the business acumen to manage complex issues and environments

 
•
Innovation

 
•
Leadership skills - A progressive track record of managing employees at many
levels

 
•
Passion for medicine and drug development

 
•
Relationship building skills

 
•
Strong analytical ability

 
•
Commitment and tenacity

 
•
Excellent presentation skills

 
•
Persuasive style

 
•
Imagination and passion

 


Position Description Sign-off


 
I have read and I understand the contents of this job description.
Employee: Richard Jones   
        Signature: /s/ Richard Jones
Date:
                 
This description is an accurate statement of the position’s assigned duties,
responsibilities and reporting relationships as at 1st day of November 2005.   
       
Manager: Noel Hall
              Signature:  [hall.jpg]
Title:
  President        
Human Resources:
              Signature: /s/ Martin Thornton
 Date:
  19/Oct/2006                


 
- 2 -

--------------------------------------------------------------------------------


 
SCHEDULE B
 
ASPREVA PHARMACEUTICALS CORPORATION
 


 
November 1, 2005
 


 


 
Dear Richard:
 
Re: Change in Control Agreement
 
Aspreva Pharmaceuticals Corporation (the “Corporation”) considers it essential
to the best interests of its members to foster the continuous employment of its
senior executive officers. In this regard, the Board of Directors of the
Corporation (the “Board”) has determined that it is in the best interests of the
Corporation and its members that appropriate steps should be taken to reinforce
and encourage management’s continued attention, dedication and availability to
the Corporation in the event of a Potential Change in Control (as defined in
Section 38), without being distracted by the uncertainties which can arise from
any possible changes in control of the Corporation.
 
In order to induce you to agree to remain in the employ of the Corporation, such
agreement evidenced by the employment agreement entered into as of the date of
this Agreement between you and the Corporation (the “Employment Agreement”) and
in consideration of your agreement as set forth in Section 39 below, the
Corporation agrees that you shall receive and you agree to accept the severance
and other benefits set forth in this Agreement should your employment with the
Corporation be terminated subsequent to a Change in Control (as defined in
Section 1) in full satisfaction of any and all claims that now exist or then may
exist for remuneration, fees, salary, bonuses or severance arising out of or in
connection with your employment by the Corporation or the termination of your
employment:
The following numbering is done with the Alt NG (general) numbering macro.  The
numbered paragraphs use List styles.  The shortcut keys are Alt G1, Alt G2
etc.   
 
Term of Agreement.
 
This Agreement shall be in effect for a term commencing on the Effective Date of
the Employment Agreement (as therein defined) and ending on the date of
termination of the Employment Agreement.
 
38.
Definitions.

 
 
(a)
“Affiliate” means a corporation that is an affiliate of the Corporation under
the Securities Act (British Columbia), as amended from time to time.

 
 
(b)
“Change in Control” of the Corporation shall be deemed to have occurred:

 
 
(i)
if a merger, amalgamation, arrangement, consolidation, reorganization or
transfer takes place in which Equity Securities of the Corporation possessing
more than 50% of the total combined voting power of the Corporation’s
outstanding Equity Securities are acquired by a person or persons different from
the persons holding those Equity Securities immediately prior to such
transaction, and the composition of the Board following such transaction is such
that the directors of the Corporation prior to the transaction constitute less
than 50% of the Board membership following the transaction, except that no
Change in Control will be deemed to occur if such merger, amalgamation,
arrangement, consolidation, reorganization or transfer is with any subsidiary or
subsidiaries of the Corporation;

 
 

--------------------------------------------------------------------------------


 
 
(ii)
if any person, or any combination of persons (different from those person(s)
holding Equity Securities prior to the date hereof) acting jointly or in concert
by virtue of an agreement, arrangement, commitment or understanding shall
acquire or hold, directly or indirectly, 50% or more of the voting rights
attached to all outstanding Equity Securities; or

 
 
(iii)
if any person, or any combination of persons (different from those person(s)
holding Equity Securities prior to the date hereof) acting jointly or in concert
by virtue of an agreement, arrangement, commitment or understanding shall
acquire or hold, directly or indirectly, the right to appoint a majority of the
directors of the Corporation; or

 
 
(iv)
if the Corporation sells, transfers or otherwise disposes of all or
substantially all of its assets, except that no Change of Control will be deemed
to occur if such sale or disposition is made to a subsidiary or subsidiaries of
the Corporation.

 
provided however, that a Change in Control shall not be deemed to have occurred
if such Change in Control results solely from the issuance of Equity Securities
in connection with a bona fide financing or series of financings by the
Corporation.
 
 
(c)
“Base Salary” shall mean the annual base salary, as referred to in Section 2
(Base Salary), and as adjusted from time to time in accordance with Section 4
(Annual Review), of the Employment Agreement.

 
 
(d)
“Bonus” shall mean the bonus referred to in Section 5 (Performance Bonus) of the
Employment Agreement.

 
 
(e)
“Cause” shall have the meaning set out in Section 17 (Termination by the
Corporation for Cause) of the Employment Agreement.

 
 
(f)
“Date of Termination” shall mean, if your employment is terminated, the date
specified in the Notice of Termination.

 
 
(g)
“Equity Security” in respect of a security of the Corporation, shall have the
meaning ascribed thereto in Part II of the Securities Act (British Columbia), as
it existed on the date of this Agreement, and also means any security carrying
the right to convert such security into, exchange such security for, or
entitling the holder to subscribe for, any equity security, or into or for any
such convertible or exchangeable security or security carrying a subscription
right.

 
 
(h)
“Good Reason” shall mean the occurrence of one or more of the following events,
without your express written consent, within 12 months of Change in Control:

 
 
(i)
a material change in your status, position, authority or responsibilities that
does not represent a promotion from or represents an adverse change from your
status, position, authority or responsibilities in effect immediately prior to
the Change in Control;

 
 
(ii)
a material reduction by the Corporation, in the aggregate, in your Base Salary,
or incentive, retirement, health benefits, bonus or other compensation plans
provided to you immediately prior to the Change in Control, unless an equitable
arrangement has been made with respect to such benefits in connection with a
Change in Control;

 
 
- 2 -

--------------------------------------------------------------------------------


 
 
(iii)
a failure by the Corporation to continue in effect any other compensation plan
in which you participated immediately prior to the Change in Control (except for
reasons of non-insurability), including but not limited to, incentive,
retirement and health benefits, unless an equitable arrangement has been made
with respect to such benefits in connection with a Change in Control;

 
 
(iv)
any request by the Corporation or any affiliate of the Corporation that you
participate in an unlawful act; or

 
 
(v)
any purported termination of your employment by the Corporation after a Change
in Control which is not effected pursuant to a Notice of Termination satisfying
the requirements of clause (i) below and for the purposes of this Agreement, no
such purported termination shall be effective.

 
 
(i)
“Notice of Termination” shall mean a notice, in writing, communicated to the
other party in accordance with Section 42 below, which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.

 
 
(j)
“Potential Change in Control” of the Corporation shall be deemed to have
occurred if:

 
 
(i)
the Corporation enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

 
 
(ii)
any person (including the Corporation) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control; or

 
 
(iii)
the Board adopts a resolution to the effect that, for the purposes of this
Agreement, a Potential Change in Control of the Corporation has occurred.

 
39.
Potential Change in Control.

 
You agree that, in the event of a Potential Change in Control of the Corporation
occurring after the Effective Date, and until 12 months after a Change in
Control, subject to your right to terminate your employment by issuing and
delivering a Notice of Termination for Good Reason, you will continue to
diligently carry out your duties and obligations, on the terms set out in the
Employment Agreement.
 
40.
Compensation Upon Termination Following Change in Control.

 
Subject to compliance by you with Section 39, upon your employment terminating
pursuant to a Notice of Termination within 12 months after a Change in Control,
the Corporation agrees that you shall receive and you agree to accept, the
following payments in full satisfaction of any and all claims you may have or
then may have against the Corporation, for remuneration, fees, salary, benefits,
bonuses or severance, arising out of or in connection with your employment by
the Corporation or the termination of your employment:
 
 
(a)
If your employment shall be terminated by the Corporation for Cause or by you
other than for Good Reason, the terms of the Employment Agreement shall govern
and the Corporation shall have no further obligations to you under this
Agreement.

 
 
(b)
If your employment by the Corporation shall be terminated by you for Good Reason
or by the Corporation other than for Cause, then you shall be entitled to the
payments and benefits provided below:

 
 
(i)
subject to the withholding of all applicable statutory deductions, the
Corporation shall pay you a lump sum equal to 12 months’ Base Salary, as
referred to in Section 2 (Base Salary) and as adjusted from time to time in
accordance with Section 4 (Annual Review) of the Employment Agreement, plus
other sums owed for arrears of salary, vacation pay and, if awarded, Bonus;

 
 
- 3 -

--------------------------------------------------------------------------------


 
 
(ii)
to the extent permitted by law and subject to the terms and conditions of any
benefit plans in effect from time to time, the Corporation shall maintain the
benefits and payments set out in Section 6 (Benefits) of the Employment
Agreement during the 12 month period;

 
 
(iii)
the Corporation shall arrange for you to be provided with such outplacement
career counselling services as are reasonable and appropriate, to assist you in
seeking new executive level employment; and

 
 
(iv)
all incentive stock options and trust shares granted to you by the Corporation
under any stock option and/or trust share agreement that is entered into between
you and the Corporation and is outstanding at the time of termination of your
employment, which incentive stock options and or trust shares have not yet
vested, shall immediately vest upon the termination of your employment and shall
be fully exercisable by you in accordance with the terms of the agreement or
agreements under which such options were granted.

 
You shall not be required to mitigate the amount of any payment provided for in
this Section 40 by seeking other employment or otherwise, nor will any sums
actually received be deducted.
 
41.
Binding Agreement.

 
This Agreement shall enure to the benefit of and be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you die while any amount would still be
payable to you under this Agreement if you had continued to live, that amount
shall be paid in accordance with the terms of this Agreement to your devisee,
legatee or other designee or, if there is no such designee, to your estate.
 
42.
Notices.

 
All notices and other communications that are required or permitted by this
Agreement must be in writing and shall be hand delivered or sent by express
delivery service or certified or registered mail, postage prepaid, or by
facsimile transmission (with written confirmation copy by registered mail) to
the parties at the addresses indicated below.
 
If to Aspreva:
 
Aspreva Pharmaceuticals Corporation
Farris, Vaughan, Wills & Murphy
26th Floor, 700 West Georgia Street
Vancouver, BC  V7Y 1B3
 
Attn:           R. Hector MacKay-Dunn

 
If to Richard Jones:


 


 
Any such notice shall be deemed to have been received on the earlier of the date
actually received or the date five (5) days after the same was posted or
sent.  Either party may change its address or its facsimile number by giving the
other party written notice, delivered in accordance with this Section.
 
 
- 4 -

--------------------------------------------------------------------------------


 
43.
Modification: Amendments: Entire Agreement.

 
This Agreement may not be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing and signed by you and such
officer as may be specifically designated by the Board. No waiver by either
party at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. Except as set forth in your Employment
Agreement, no agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.
 
44.
Governing Law.

 
This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of British Columbia and applicable laws of Canada and the
parties hereto attorn to the exclusive jurisdiction of the provincial and
federal courts of such province.
 
45.
Validity.

 
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
 
46.
No Employment or Service Contract

 
Nothing in this Agreement shall confer upon you any right to continue in the
employment of the Corporation for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Corporation or you,
which rights are hereby expressly reserved by each, to terminate your employment
at any time for any reason whatsoever, with or without cause.
 
If the foregoing sets forth our agreement on this matter, kindly sign and return
to the Corporation a copy of this letter.
 
Yours truly,
 
ASPREVA PHARMACEUTICALS CORPORATION
 
[hall.jpg]
 
By:
_____________________________________________________                                                               
                                                                                Authorized
Signatory
 
Accepted and agreed to by Richard Jones as of the 1st day of November 2005.
 


____________________________________
Richard Jones
 
 
- 5 -

--------------------------------------------------------------------------------


SCHEDULE C
 
CONFIDENTIALITY AGREEMENT AND
ASSIGNMENT OF INVENTIONS
 


 
ASPREVA PHARMACEUTICALS CORPORATION
 


 
PRIVATE AND CONFIDENTIAL
 
November 1, 2005
 
Richard Jones
 


 
Dear Richard:
 
The purpose of this letter is to confirm and record the terms of the agreement
(the “Agreement”) between you and Aspreva Pharmaceuticals Corporation
(“Aspreva”) concerning the terms on which you will (i) receive from and disclose
to Aspreva proprietary and confidential information; (ii) agree to keep the
information confidential, to protect it from disclosure and to use it only in
accordance with the terms of this Agreement; and (iii) assign to Aspreva all
rights, including any ownership interest which may arise in all inventions and
intellectual property developed or disclosed by you over the course of your work
during your employment with Aspreva. The effective date (“Effective Date”) of
this Agreement is the date that you start or started working at Aspreva, as
indicated in the employment agreement between you and Aspreva dated as of 1st
March, 2006.
 
In consideration of the offer of employment by Aspreva and the payment by
Aspreva to you of the sum of CDN$1.00 and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, you and Aspreva
hereby agree as follows:
The following numbering is done with the Alt NB numbering macro.  There are 6
levels (Heading 1 to Heading 6 styles); shortcut keys Ctrl Alt 1 to Ctrl Alt 6.
 
 
INTERPRETATION
 
1.2                    Definitions.  In this Agreement:
 
 
(a)
“Confidential Information”, subject to the exemptions set out in Section 2.8,
shall mean any information relating to Aspreva’s Business (as hereinafter
defined), whether or not conceived, originated, discovered, or developed in
whole or in part by you, that is not generally known to the public or to other
persons who are not bound by obligations of confidentiality and:

 
 
(i)
from which Aspreva derives economic value, actual or potential, from the
information not being generally known; or

 
 
(ii)
in respect of which Aspreva otherwise has a legitimate interest in maintaining
secrecy;

 
and which, without limiting the generality of the foregoing, shall include;
 
 

--------------------------------------------------------------------------------


 
 
(iii)
all proprietary information licensed to, acquired, used or developed by Aspreva
in its search and development activities including but not restricted to the
development and commercialization of drugs for rare diseases and conditions and
orphan drugs as defined by the U.S. Orphan Drug Act, other scientific strategies
and concepts, designs, know-how, information, material, formulas, processes,
research data and proprietary rights in the nature of copyrights, patents,
trademarks, licenses and industrial designs;

 
 
(iv)
all information relating to Aspreva’s Business, and to all other aspects of
Aspreva’s structure, personnel, and operations, including financial, clinical,
regulatory, marketing, advertising and commercial information and strategies,
customer lists, compilations, agreements and contractual records and
correspondence; programs, devices, concepts, inventions, designs, methods,
processes, data, know-how, unique combinations of separate items that is not
generally known and items provided or disclosed to Aspreva by third parties
subject to restrictions on use or disclosure;

 
 
(v)
all know-how relating to Aspreva’s Business including, all biological, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical,
clinical, safety, manufacturing and quality control data and information, and
all applications, registrations, licenses, authorizations, approvals and
correspondence submitted to regulatory authorities;

 
 
(vi)
all information relating to the businesses of competitors of Aspreva including
information relating to competitors’ research and development, intellectual
property, operations, financial, clinical, regulatory, marketing, advertising
and commercial strategies, that is not generally known;

 
 
(vii)
all information provided by Aspreva’s agents, consultants, lawyers, contractors,
licensors or licensees to Aspreva and relating to Aspreva’s Business; and

 
 
(viii)
all information relating to your compensation and benefits, including your
salary, vacation, stock options, rights to continuing education, perquisites,
severance notice, rights on termination and all other compensation and benefits,
except that you shall be entitled to disclose such information to your bankers,
advisors, agents, consultants and other third parties who have a duty of
confidence to you and who have a need to know such information in order to
provide advice, products or services to you.

 
 
(b)
“Inventions” shall mean any and all discoveries, developments, enhancements,
improvements, concepts, formulas, processes, ideas, writings, whether or not
reduced to practice, industrial and other designs, patents, patent applications,
provisional patent applications, continuations, continuations-in-part,
substitutions, divisionals, reissues, renewals, re-examinations, extensions,
supplementary protection certificates or the like, trade secrets or utility
models, copyrights and other forms of intellectual property including all
applications, registrations and related foreign applications filed and
registrations granted thereon.

 
 
(c)
“Work Product” shall mean any and all Inventions and possible Inventions
relating to Aspreva’s Business resulting from any work performed by you for
Aspreva that you may invent or co-invent during your involvement in any capacity
with Aspreva, except those Inventions invented by you entirely on your own time
that do not relate to Aspreva’s Business or do not derive from any equipment,
supplies, facilities, Confidential Information or other information, gained,
directly or indirectly, by you from or through your involvement in any capacity
with Aspreva.

 
 
- 2 -

--------------------------------------------------------------------------------


 
 
(d)
“Aspreva’s Business” shall mean the businesses actually carried on by Aspreva,
directly or indirectly, whether under an agreement with or in collaboration
with, any other party including but not exclusively, the development and
commercialization of drugs for rare diseases and conditions and orphan drugs as
defined by the U.S. Orphan Drug Act.

 
2.
  CONFIDENTIALITY

 
2.1                      Basic Obligation of Confidentiality.  You hereby
acknowledge and agree that in the course of your involvement with Aspreva,
Aspreva may disclose to you or you may otherwise have access or be exposed to
Confidential Information.  Aspreva hereby agrees to provide such access to you
and you agree to receive and hold all Confidential Information on the terms and
conditions set out in this Agreement.  Except as set out in this Agreement, you
will keep strictly confidential all Confidential Information and all other
information belonging to Aspreva that you acquire, observe or are informed of,
directly or indirectly, in connection with your involvement, in any capacity,
with Aspreva.
 
2.2                      Fiduciary Capacity.  You will be and act toward Aspreva
as a fiduciary in respect of the Confidential Information.
 
2.3                      Non-disclosure.  Unless Aspreva first gives you written
permission to do so under Section 2.7 of this Agreement, you will not at any
time, either during or after your involvement in any capacity with Aspreva;
 
 
(a)
use or copy Confidential Information or your recollections thereof;

 
 
(b)
publish or disclose Confidential Information or your recollections thereof to
any person other than to employees of Aspreva who have a need to know such
Confidential Information for their work for Aspreva;

 
 
(c)
permit or cause any Confidential Information to be used, copied, published,
disclosed, translated or adapted except as otherwise expressly permitted by this
Agreement;

 
 
(d)
permit or cause any Confidential Information to be stored off the premises of
Aspreva, including permitting or causing such Information to be stored in
electronic format on personal computers, except in accordance with written
procedures of Aspreva, as amended from time to time in writing; or

 
 
(e)
communicate the Confidential Information or your recollections thereof to
another employee of Aspreva in a public place or using methods of communication
that are capable of being intercepted (such as unencrypted messages using the
internet or cellular phones) or overheard, without the written permission of
Aspreva.

 
2.4                      Taking Precautions.  You will take all reasonable
precautions necessary or prudent to prevent material in your possession or
control that contains or refers to Confidential Information from being
discovered, used or copied by third parties.
 
2.5                      Aspreva’s Ownership of Confidential Information.  As
between you and Aspreva, Aspreva shall own all right, title and interest in and
to the Confidential Information, whether or not created or developed by you.
 
2.6                      Control of Confidential Information and Return of
Information.  All physical materials produced or prepared by you containing
Confidential Information, including, without limitation, biological material,
chemical entities, test results, notes of experiments, computer files,
photographs, x-ray film, designs, devices, formulas, memoranda, drawings, plans,
prototypes, samples, accounts, reports, financial statements, estimates and
materials prepared in the course of your responsibilities to or for the benefit
of Aspreva, shall belong to Aspreva, and you will promptly turn over to
Aspreva’s possession
 
- 3 -

--------------------------------------------------------------------------------


 
every original and copy of any and all such items in your possession or control
upon request by Aspreva. You shall not permit or cause any physical materials to
be stored off the premises of Aspreva, unless in accordance with written
procedures of Aspreva, as amended from time to time in writing. You shall not
transfer any biological material to another person outside of Aspreva, unless a
material transfer agreement has been signed by both Aspreva and the other
party.  You shall not accept any biological material from another person outside
of Aspreva, unless in accordance with written procedures of Aspreva, as amended
from time to time in writing.
 
2.7                      Purpose of Use.  You will use Confidential Information
only for purposes authorised or directed by Aspreva.
 
2.8                      Exemptions.  Your obligation of confidentiality under
this Agreement will not apply to any of the following:
 
 
(a)
information that is already known to you, though not due to a prior disclosure
by Aspreva or by a person who obtained knowledge of the information, directly or
indirectly, from Aspreva;

 
 
(b)
information disclosed to you by another person who is not obliged to maintain
the confidentiality of that information and who did not obtain knowledge of the
information, directly or indirectly, from Aspreva;

 
 
(c)
information that is developed by you independently of Confidential Information
received from Aspreva and such independent development can be documented by you;

 
 
(d)
other particular information or material which Aspreva expressly exempts by
written instrument signed by Aspreva;

 
 
(e)
information or material that is in the public domain through no fault of your
own; and

 
 
(f)
information or material that you are obligated by law to disclose, to the extent
of such obligation, provided that:

 
 
(i)
in the event that you are required to disclose such information or material,
then, as soon as you become aware of this obligation to disclose, you will
provide Aspreva with prompt written notice so that Aspreva may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement;

 
 
(ii)
if Aspreva agrees that the disclosure is required by law, it will give you
written authorization to disclose the information for the required purposes
only;

 
 
(iii)
if Aspreva does not agree that the disclosure is required by law, this Agreement
will continue to apply, except to the extent that a Court of competent
jurisdiction orders otherwise; and

 
 
(iv)
if a protective order or other remedy is not obtained or if compliance with this
Agreement is waived, you will furnish only that portion of the Confidential
Information that is legally required and will exercise all reasonable efforts to
obtain confidential treatment of such Confidential Information.

 
 
- 4 -

--------------------------------------------------------------------------------


 
3.
ASSIGNMENT OF INTELLECTUAL PROPERTY RIGHTS

 
3.1                      Notice of Invention.  You agree to promptly and fully
inform Aspreva of all your Work Product, whether or not patentable, throughout
the course of your involvement, in any capacity, with Aspreva, whether or not
developed before or after your execution of this Agreement.  On your ceasing to
be employed by Aspreva for any reason whatsoever, you will immediately deliver
up to Aspreva all of your Work Product.  You further agree that all of your Work
Product shall at all times be the Confidential Information of Aspreva.
 
3.2                      Assignment of Rights.  Subject only to those exceptions
set out in Exhibit A hereto, you will assign, and do hereby assign, to Aspreva
or, at the option of Aspreva and upon notice from Aspreva, to Aspreva’s
designee, your entire right, title and interest in and to all of your Work
Product during your involvement, in any capacity, with Aspreva and all other
rights and interests of a proprietary nature in and associated with your Work
Product, including all patents, patent applications filed and other
registrations granted thereon.  To the extent that you retain or acquire legal
title to any such rights and interests, you hereby declare and confirm that such
legal title is and will be held by you only as trustee and agent for
Aspreva.  You agree that Aspreva’s rights hereunder shall attach to all of your
Work Product, notwithstanding that it may be perfected or reduced to specific
form after you have terminated your relationship with Aspreva.  You further
agree that Aspreva’s rights hereunder are worldwide rights and are not limited
to Canada, but shall extend to every country of the world.
 
3.3                      Moral Rights.  Without limiting the foregoing, you
irrevocably waive any and all moral rights arising under the Copyright Act
(Canada), as amended, or any successor legislation of similar force and effect
or similar legislation in other applicable jurisdictions or at common law that
you may have with respect to your Work Product, and agree never to assert any
moral rights which you may have in your Work Product, including, without
limitation, the right to the integrity of such Work Product, the right to be
associated with the Work Product, the right to restrain or claim damages for any
distortion, mutilation or other modification or enhancement of the Work Product
and the right to restrain the use or reproduction of the Work Product in any
context and in connection with any product, service, cause or institution, and
you further confirm that Aspreva may use or alter any such Work Product as
Aspreva sees fits in its absolute discretion.
 
3.4                      Goodwill.  You hereby agree that all goodwill you have
established or may establish with clients, customers, suppliers, principals,
shareholders, investors, collaborators, strategic partners, licensees, contacts
or prospects of Aspreva relating to the business or affairs of Aspreva (or of
its partners, subsidiaries or affiliates), both before and after the Effective
Date, shall, as between you and Aspreva, be and remain the property of Aspreva
exclusively, for Aspreva to use, alter, vary, adapt and exploit as Aspreva shall
determine in its discretion.
 
3.5                      Assistance.  You hereby agree to reasonably assist
Aspreva, at Aspreva’s request and expense, in:
 
 
(a)
making patent applications for your Work Product, including instructions to
lawyers and/or patent agents as to the characteristics of your Work Product in
sufficient detail to enable the preparation of a suitable patent specification,
to execute all formal documentation incidental to an application for letters
patent and to execute assignment documents in favour of Aspreva for such
applications;

 
 
(b)
making applications for all other forms of intellectual property registration
relating to your Work Product;

 
 
(c)
prosecuting and maintaining the patent applications and other intellectual
property relating to your Work Product; and

 
 
- 5 -

--------------------------------------------------------------------------------


 
 
(d)
registering, maintaining and enforcing the patents and other intellectual
property registrations relating to your Work Product.

 
3.6                      Assistance with Proceedings.  You further agree to
reasonably assist Aspreva, at Aspreva’s request and expense, in connection with
any defence to an allegation of infringement of another person’s intellectual
property rights, claim of invalidity of another person’s intellectual property
rights, opposition to, or intervention regarding, an application for letters
patent, copyright or trademark or other proceedings relating to intellectual
property or applications for registration thereof.
 
4.
GENERAL

 
4.1                      Term and Duration of Obligation.  The term of this
Agreement is from the Effective Date and terminates on the date that you are no
longer working at or for Aspreva.  Except as otherwise agreed in a written
instrument signed by Aspreva, Article 2 shall survive the termination of this
Agreement, including your obligations of confidentiality and to return
Confidential Information, and shall endure, with respect to each item of
Confidential Information, for so long as those items fall within the definition
of Confidential Information.  Sections 1.2, 3.2, 3.3, 3.4, 3.5, 3.6, 4.1, 4.2,
4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.11, 4.12 and 4.13 shall also survive the
termination of this Agreement.
 
4.2                      Binding Nature of Agreement.  This Agreement is not
assignable by you.  You agree that this Agreement shall be binding upon your
heirs and estate.
 
4.3                      Non-Competition.  While you are an employee of Aspreva,
you will not provide services to or enter into a contract of employment or
service in any capacity for any business which is in any way competitive with
Aspreva’s Business without the prior written consent of Aspreva.
 
4.4                      No Conflicting Obligations.  You represent and warrant
that you will not use or disclose to other persons at Aspreva information that
(i) constitutes a trade secret of persons other than Aspreva during your
employment at Aspreva, or (ii) which is confidential information owned by
another person.  You represent and warrant that you have no agreements with or
obligations to others with respect to the matters covered by this Agreement or
concerning the Confidential Information that are in conflict with anything in
this Agreement.
 
4.5                      Equitable Remedies.  You acknowledge and agree that a
breach by you of any of your obligations under this Agreement would result in
damages to Aspreva that could not be adequately compensated by monetary
award.  Accordingly, in the event of any such breach by you, in addition to all
other remedies available to Aspreva at law or in equity, Aspreva shall be
entitled as a matter of right to apply to a court of competent jurisdiction for
such relief by way of restraining order, injunction, decree or otherwise, as may
be appropriate to ensure compliance with the provisions of this Agreement,
without having to prove damages to the court.
 
4.6                      Publicity.  You shall not, without the prior written
consent of Aspreva, make or give any public announcements, press releases or
statements to the public or the press regarding your Work Product or any
Confidential Information.
 
4.7                      Severability.  If any covenant or provision of this
Agreement or of a section of this Agreement is determined by a court of
competent jurisdiction to be void or unenforceable in whole or in part, then
such void or unenforceable covenant or provision shall not affect or impair the
enforceability or validity of the balance of the section or any other covenant
or provision.
 
4.8                      Time of Essence/No Waiver.  Time is of the essence
hereof and no waiver, delay, indulgence, or failure to act by Aspreva regarding
any particular default or omission by you shall affect or impair any of
Aspreva’s rights or remedies regarding that or any subsequent default or
omission that is not expressly waived in writing, and in all events time shall
continue to be of the essence without the necessity of specific reinstatement.
 
 
- 6 -

--------------------------------------------------------------------------------


4.9                      Further Assurances.  The parties will execute and
deliver to each other such further instruments and assurances and do such
further acts as may be required to give effect to this Agreement.
 
4.10                      Notices.  All notices and other communications that
are required or permitted by this Agreement must be in writing and shall be hand
delivered or sent by express delivery service or certified or registered mail,
postage prepaid, or by facsimile transmission (with written confirmation copy by
registered mail) to the parties at the addresses indicated below.
 
If to Aspreva:
 
Aspreva Pharmaceuticals Corporation
Farris, Vaughan, Wills & Murphy
26th Floor, 700 West Georgia Street
Vancouver, BC  V7Y 1B3
 
Attn:           R. Hector MacKay-Dunn

 
If to Richard Jones:
 


 
Any such notice shall be deemed to have been received on the earlier of the date
actually received or the date five (5) days after the same was posted or
sent.  Either party may change its address or its facsimile number by giving the
other party written notice, delivered in accordance with this Section.
 
4.11                      Amendment.  No amendment, modification, supplement or
other purported alteration of this Agreement shall be binding unless it is in
writing and signed by you and by Aspreva.
 
4.12                      Entire Agreement.  This Agreement supersedes all
previous dealings, understandings, and expectations of the parties and
constitutes the whole agreement with respect to the matters contemplated hereby,
and there are no representations, warranties, conditions or collateral
agreements between the parties with respect to such transactions except as
expressly set out herein.
 
4.13                      Governing Law.  This Agreement shall be governed by
and interpreted in accordance with the laws of the Province of British Columbia
and applicable laws of Canada and the parties hereto attorn to the exclusive
jurisdiction of the provincial and federal courts of such province.
 
4.14                      Independent Legal Advice.  You hereby acknowledge that
you have obtained or have had an opportunity to obtain independent legal advice
in connection with this Agreement, and further acknowledge that you have read,
understand, and agree to be bound by all of the terms and conditions contained
herein.
 
 
- 7 -

--------------------------------------------------------------------------------




Acceptance
 
If the foregoing terms and conditions are acceptable to you, please indicate
your acceptance of and agreement to the terms and conditions of this Agreement
by signing below on this letter and on the enclosed copy of this letter in the
space provided and by returning the enclosed copy so executed to us.  Your
execution and delivery to Aspreva of the enclosed copy of this letter will
create a binding agreement between us.
 
Thank you for your cooperation in this matter.
 
Yours truly,
 
ASPREVA PHARMACEUTICALS CORPORATION
[hall.jpg]
 
By: _________________________________________
Noel Hall
 
Accepted and agreed as of the 1st day of November 2005.
 


 
 

   
/s/ Richard Jones
Witness Signature   Signature of Richard Jones      
Witness Name
         
Occupation
         
Address
               

 
 
- 8 -

--------------------------------------------------------------------------------




 
EXHIBIT A
 
EXCLUSION FROM WORK PRODUCT
 


 
None
 



--------------------------------------------------------------------------------




 
SCHEDULE D
 
BUSINESS OF THE COMPANY
 
The business of the Corporation shall mean the business actually carried on by
the Corporation, directly or indirectly, whether under an agreement with or in
collaboration with any other party including, but not limited to the development
and commercialization of drugs for rare diseases and conditions and orphan drugs
as defined by the U.S. Orphan Drug Act.
 
 

--------------------------------------------------------------------------------


 
SCHEDULE E
 
EXCEPTION TO RESTRICTIVE COVENANT
 
None
 

--------------------------------------------------------------------------------




 
EXHIBIT B
 
BENEFIT SUMMARY
The company agrees to provide coverage under a benefit plan, whose provider may
change from time to time and whose terms may change from time to time and final
coverage is always subject to availability and other requirements of the
applicable insurer. The Corporation intends to provide cover to the following
standard but can make no promises about your eligibility for or entitlement to
benefits and will have no liability or responsibility in the event you are
denied coverage by the provider.


The terms will be specified in detail in your employee benefit booklet. The
broad terms are outlined below



Employee Life Insurance
Insurance Benefit Amount - 200% of annual earnings to a maximum of $500,000
reducing by 50% at age 65.
Any amount of Employee Basic Life Insurance over $280,000 is subject to approval
of evidence of insurability.


Dependent Life Insurance
Insurance Benefit Amount - $5,000 spouse; $2,500 each dependent child


Accidental Death and Dismemberment
Benefit Amount - An amount equal to your Life Insurance


Extended Health Care
Deductible - Nil
Benefit Percentage (Co-insurance) -
100% for - Medical Services & Supplies - Professional Services - Vision - Drugs


Dental Care
Deductible - Nil
Benefit Percentage (Co-insurance) -
100% for Level I - Basic Services
100% - Dental Accident Coverage
50% - Major Coverage
50% Orthodontic Coverage
Benefit Maximums
$2,000 per calendar year combined for major coverage, unlimited for dental
accident, basic coverage and orthodontics.


Short Term Disability
Weekly Income Benefit Amount - 66.7% of your weekly earnings, to a maximum of
$1,000
Qualifying Period - none, if the disability is due to an accident; 7 calendar
days, if
the disability is due to a sickness
_ If hospitalized due to sickness prior to the end of the Qualifying Period,
benefits
are payable from the first day of hospitalization.
Maximum Benefit Period - 17 weeks


Long Term Disability
Long Term Disability Benefit Amount - 66.7% of your monthly earnings, to a
maximum of $10,000 or 85% of your pre-disability take-home pay, whichever is
less.  Any amount of LTD insurance over $5,000 is subject to approval of
evidence of insurability.

